

 
 

--------------------------------------------------------------------------------

 

This instrument and the rights and obligations evidenced hereby and any security
interests or other liens securing such obligations are subordinate in the manner
and to the extent set forth in that certain Subordination and Intercreditor
Agreement (the “Subordination Agreement”) dated as of June __, 2008 among Black
Forest International, LLC, the “Companies” so identified therein, and Fourth
Third LLC (“Agent”), to the indebtedness (including interest) owed by the
Companies, and the security interests and liens securing such indebtedness,
pursuant to and in connection with that certain Amended and Restated Credit
Agreement, dated as of June __, 2008, among the Agent, the lenders named therein
and the Companies (the “Senior Credit Agreement”) and the Loan Documents
referred to therein as such Credit Agreement and Loan Documents have been and
hereafter may be amended, supplemented or otherwise modified from time to time
and to indebtedness refinancing the indebtedness under that agreement as
contemplated by the Subordination Agreement; and each holder of this instrument,
by its acceptance hereof, irrevocably agrees to be bound by the provisions of
the Subordination Agreement.




GENERAL SECURITY AGREEMENT




In consideration of BLACK FOREST INTERNATIONAL, LLC, having an office at c/o
BCGU, LLC, 2038 Corte del Nogal, Suite 110, Carlsbad, California 92011, (the
“Secured Party”) heretofore or hereafter (1) extending or agreeing to extend any
credit or other financial accommodation to or relying on any guaranty,
endorsement or other assurance of payment of EACH UNDERSIGNED PERSON, each of
which is an entity and is organized under the law as indicated in its signature
block appearing at the end of this Agreement and has an address for notice
purposes at 3100 Knox Street, Suite 403, Dallas, Texas 75205, (individually and
collectively, the “Debtor”) or (2) agreeing to any direct or indirect extension,
renewal, refinancing or other modification or replacement of or waiving or
forbearing from exercising any right, remedy or power relating to any obligation
heretofore or hereafter arising or accruing as a result of any such credit or
other financial accommodation, and for other valuable consideration, the receipt
and sufficiency of which are conclusively acknowledged by the Debtor, the Debtor
jointly with each other Debtor and severally agrees with the Secured Party as
follows:
 
1.           DEFINITIONS.  In this Agreement:
 
a.           Collateral.  The “Collateral” means collectively all right, title
and interest of the Debtor in and to, wherever located, whether now owned or
hereafter acquired or now existing or hereafter arising or accruing and whether
or not subject to Article 9 of the Uniform Commercial Code or described in any
schedule heretofore or hereafter delivered to the Secured Party by the Debtor,
(i) Accounts (including, but not limited to, Health-Care-Insurance Receivables),
Chattel Paper, Deposit Accounts, Documents, General Intangibles (including, but
not limited to, Intellectual Property, Payment Intangibles, Software,
 

 
 

--------------------------------------------------------------------------------

 

licenses, franchises and customer information), Goods (including, but not
limited to, Equipment, Farm Products, Fixtures and Inventory), Instruments
(including, but not limited to, Promissory Notes), Investment Property
(including, but not limited to, the Pledged Stock Collateral), Letter-of-Credit
Rights (whether or not the related letter of credit is in writing), letters of
credit (whether or not in writing), money and other personal property regardless
of kind or nature (including, but not limited to, agreements, instruments and
other Records not constituting Chattel Paper or a Document, General Intangible
or Instrument, tort claims not constituting a Commercial Tort Claim, contract
rights not constituting an Account or General Intangible, rights to payment of
any money not constituting or evidenced by an Account, Commercial Tort Claim,
Deposit Account, General Intangible, Investment Property, Letter-of-Credit
Right, letter of credit, Chattel Paper or Instrument and insurance policies,
claims and proceeds not constituting a Health-Care-Insurance Receivable or
Proceeds) and (ii) to the extent not referred to in clause (i) of this sentence,
(A) Supporting Obligations and Incidental Property Rights incident to, arising
or accruing pursuant to or otherwise relating to any of the things referred to
in clause (i) of this sentence, whether arising or accruing from any action
taken by the Debtor or the Secured Party or otherwise, (B) Proceeds, other
proceeds and Products of any of the things referred to in clauses (i) and
(ii)(A) of this sentence and (C) Records relating to any of the things referred
to in clauses (i) and (ii)(A) and (B) of this sentence; provided, that none of
the Excluded Assets shall constitute Collateral.
 
b.           Control.  “Control” means, with respect to any Deposit Account,
Electronic Chattel Paper, Investment Property or Letter-of-Credit Right, control
as described in Article 9 of the Uniform Commercial Code with respect to
collateral of its type.
 
c.           Control Agreement.  “Control Agreement” means an agreement,
instrument or other Record heretofore or hereafter entered into among the
Debtor, the Secured Party and a Bank, Securities Intermediary or Commodity
Intermediary for the purpose of giving the Secured Party Control of any Deposit
Account or Investment Property included in the Collateral.
 
d.           Event of Default.  An “Event of Default” occurs or exists if
(i) the Debtor or any Other Obligor defaults in the payment or other performance
when due, whether by acceleration or otherwise, of any of the Obligations or the
payment or other performance when due of any other obligation (including, but
not limited to, any obligation to pay any money), whether now existing or
hereafter arising or accruing and whether arising or accruing pursuant to this
Agreement or any Control Agreement or otherwise, to the Secured Party or any
other Person, the maturity of any of the Obligations or any such other
obligation is
 

 
 

--------------------------------------------------------------------------------

 

accelerated or there occurs or exists any event or condition that, whether
immediately or after notice, lapse of time or both notice and lapse of time and
whether or not waived by any Person other than the Secured Party, would
constitute a default with respect to or permit the acceleration of the maturity
of any of the Obligations or any such other obligation, (ii) the Debtor or any
Other Obligor is dissolved, ceases to exist, participates or agrees to
participate in any merger, consolidation or other absorption, assigns or
otherwise transfers all or substantially all of his, her or its assets, makes
any bulk sale, sends any notice of any intended bulk sale, dies, becomes
incompetent or insolvent (however evidenced), generally fails to pay his, her or
its debts as they become due, fails to pay, withhold or collect any tax as
required by applicable law, suspends or ceases his, her or its present business
or has entered, served, filed or recorded against him, her or it or any of his,
her or its assets any judgment or order of any court, agency or other
governmental body or any lien other than a Permitted Lien, (iii) the Debtor or
any Other Obligor has any receiver, trustee, custodian or similar Person for
him, her or it or any of his, her or its assets appointed (whether with or
without his, her or its consent), makes any assignment for the benefit of
creditors or commences or has commenced against him, her or it any case or other
proceeding pursuant to any bankruptcy, insolvency or similar statute or any
formal or informal proceeding for the dissolution, liquidation or winding up of
his, her or its affairs or the settlement of claims against him, her or it,
(iv) any representation or warranty made in this Agreement or any Control
Agreement or any other representation or warranty heretofore or hereafter made,
or any financial statement heretofore or hereafter provided, to the Secured
Party by or on behalf of the Debtor or any Other Obligor proves, as of the date
thereof, to have been incorrect or misleading in any material respect or before
the execution and delivery to the Secured Party by the Debtor of this Agreement
there occurred and was not disclosed to the Secured Party any material adverse
change in any information disclosed in any such representation or warranty
heretofore so made or any financial statement heretofore so provided, (v) there
occurs any loss, theft or destruction of or damage to any substantial portion of
the Collateral or any substantial decrease in the value of the Collateral, (vi)
the Secured Party deems itself insecure with respect to the Obligations or is of
the opinion that the Collateral is or may not be sufficient or has decreased or
may decrease in value, whether or not the Secured Party has sought any Other
Collateral from the Debtor or any Other Obligor or (vii) an “Event of Default”
occurs or exists under the Note.
 
e.           Excluded Assets.  “Excluded Assets” means all property or proceeds
thereof now owned or hereafter acquired by PNG other than the Pledged Stock
Collateral.
 

 
 

--------------------------------------------------------------------------------

 

f.           Intellectual Property.  “Intellectual Property” means, regardless
of kind or nature and wherever in the world existing, used, issued or pending,
(i) any patent or invention disclosed or claimed in any patent, (ii) any
copyright, copyright registration or tangible personal property embodying any
copyright, (iii) any trademark, service mark, trade style or trade dress
(including, but not limited to, any trade, company, fictitious or other business
or other name, logo or other source or business identifier), whether registered
in any public office or not so registered, (iv) any trade secret (including, but
not limited to, any know-how, technology, procedure, product formulation or
other product or manufacturing specification or standard) or other confidential
or proprietary business or technical data or other information, (v) any
unpatented invention, whether or not patentable, (vi) any industrial or other
design or design application, (vii) any domain name or domain name registration,
(viii) any software or software source code, (ix) any other intellectual or
similar property, (x) any license, franchise agreement or other agreement,
whether embodied in any Record or otherwise, providing for the grant by or to
any Person of any right to manufacture, use, sell, distribute or otherwise
exploit any of the things referred to in clauses (i) through (ix) of this
sentence or (x) any registration or recording of, application for, reissue,
renewal, continuation or extension of, goodwill symbolized by, incident to,
associated with or otherwise relating to or Incidental Property Right, Record or
license relating to any of the things referred to in clauses (i) through (ix) of
this sentence.
 
g.           Incidental Property Right.  “Incidental Property Right” means,
whether arising or accruing pursuant to applicable law or any agreement,
instrument or other Record or otherwise, (i) any direct or indirect addition to,
extension, renewal, refinancing or other modification or replacement of,
increase in or earnings, profit, interest, dividend or distribution of cash or
other property or other income or payment on account of any property, (ii) any
direct or indirect Proceeds or other proceeds of any replacement, release,
surrender, discharge, exchange, conversion, redemption, assignment or other
transfer, collection or sale, lease or other disposition of any property,
whether voluntary or involuntary or arising or accruing pursuant to any
dissolution, liquidation or merger, consolidation or other absorption or
otherwise, or (iii) any direct or indirect right, privilege, power or claim
relating to any property (including, but not limited to, any right to any of the
things referred to in clauses (i) and (ii) of this sentence, any option or
warrant, any right of subscription, registration, conversion or redemption, any
management right or any right to vote or give any consent, ratification or other
approval or authorization (including, but not limited to, any right to vote or
give any consent, ratification or other approval or authorization for any
replacement of any of the directors, officers and managers of, amendment of any
certificate or articles of incorporation or
 

 
 

--------------------------------------------------------------------------------

 

organization, by-laws, operating or partnership agreement or other charter,
organizational or other governing document of, dissolution, liquidation or
merger, consolidation or other absorption of or sale, lease or other disposition
of all or substantially all of the assets of any Issuer of any General
Intangible or Investment Property)).
 
h.           Note.   The “Note” means that certain 12% Subordinated Secured
Convertible Promissory Note, dated June 3, 2008, issued by PNG to the Secured
Party in the original principal amount of $626,250, including any direct or
indirect extension, renewal, refinancing or other modification or replacement of
such Note.
 
i.           Obligations.  The “Obligations” means collectively, whether now
existing or hereafter arising or accruing and whether or not arising or accrued
subsequent to any commencement of or made, proved, voted or allowed as a claim
in any case or other proceeding pursuant to any bankruptcy, insolvency or
similar statute, all obligations to the Secured Party in any capacity for
(i)  the payment of any money, however evidenced, regardless of kind or nature,
whether for the payment of any principal, interest, fee, charge, cost or expense
or otherwise, incurred for any business, commercial or agricultural purpose or
otherwise, created directly or by any assignment or other transfer, direct or
indirect, absolute or contingent (whether pursuant to any guaranty, endorsement
or other assurance of payment or otherwise), similar or dissimilar or related or
unrelated, or (ii) the performance of any other obligation that have been
heretofore or are hereafter incurred by, in any capacity (including, but not
limited to, as a debtor-in-possession after the commencement of any case or
other proceeding pursuant to any bankruptcy, insolvency or similar statute) and
whether alone or otherwise, the Debtor or any direct or indirect legal
representative, successor or assignee of the Debtor or direct or indirect
assignee or other transferee of all or substantially all of the assets of the
Debtor (including, but not limited to, any estate created by the commencement of
any case or other proceeding pursuant to any bankruptcy, insolvency or similar
statute and any receiver, trustee, custodian or similar Person for the Debtor or
any of the assets of the Debtor) (including, but not limited to, all obligations
of the Debtor to the Secured Party pursuant to Section 8 of this Agreement).
 


j.           Other Collateral.  “Other Collateral” means, other than the
Collateral, (i) any collateral, subordination, guaranty, endorsement or other
security or assurance of payment, whether now existing or hereafter arising or
accruing, that now or hereafter secures the payment or other performance of or
is
 

 
 

--------------------------------------------------------------------------------

 

otherwise applicable to any of the Obligations or (ii) any obligation of the
Secured Party, whether pursuant to any Deposit Account or Instrument or
otherwise, that is now or hereafter available for setoff against any of the
Obligations.
 
k.           Other Obligor.  “Other Obligor” means, other than the Debtor, any
Person who or that is now or hereafter liable, whether directly or indirectly or
absolutely or contingently, for the payment or other performance of any of the
Obligations.
 
l.           PNG. “PNG” means PNG Ventures, Inc., a Nevada corporation.
 
m.           Permitted Lien.  “Permitted Lien” means (i) whether now existing or
hereafter arising or accruing, any security interest in or other lien on any of
the Collateral in favor of the Secured Party or (ii) any security interest in or
other lien on any of the Collateral fully and accurately described under the
heading “Permitted Liens” on Exhibit A attached to and made a part of this
Agreement.
 
n.           Person.  “Person” means (i) any individual, corporation,
partnership, limited liability company, joint venture, trust, unincorporated
association, government, political subdivision or other taxing authority, (ii)
any court, agency or other governmental body or (iii) any other entity, body,
organization or group.
 
o.           Pledged Stock Collateral.  “Pledged Stock Collateral” means (i) all
of the membership interests of New Earth LNG, LLC, a Delaware limited liability
company, owned at any time or from time to time by PNG, together with any other
equity interests, newly issued membership interests, membership interests
received by reason of a stock split, bonus or any other form of issue, dividend
or distribution with respect to or arising from such membership interests of any
nature whatsoever that may be issued or granted to, or held by, PNG while this
Agreement is in effect and (ii) to the extent not referred to in clause (i) of
this sentence, (A) Supporting Obligations and Incidental Property Rights
incident to, arising or accruing pursuant to or otherwise relating to any of the
things referred to in clause (i) of this sentence, whether arising or accruing
from any action taken by PNG or the Secured Party or otherwise, (B) Proceeds,
other proceeds and Products of any of the things referred to in clauses (i) and
(ii)(A) of this sentence.
 
p.           PNG. “PNG” means PNG Ventures, Inc., a Nevada corporation.
 

 
 

--------------------------------------------------------------------------------

 

q.           Security Interest.  “Security Interest” means any security interest
or other lien granted or otherwise created pursuant to the first sentence of
Section 2 of this Agreement.
 
r.           Uniform Commercial Code.  “Uniform Commercial Code” means at any
time the Uniform Commercial Code of the State of New York as in effect at such
time.
 
s.           Other Terms.  Each of the following terms has at any time the
meaning given it at such time for purposes of Article 5, Article 8 or Article 9
of the Uniform Commercial Code:  (i) Accession, (ii) Account, (iii) Account
Debtor, (iv) Bank, (v) Certificated Security, (vi) Chattel Paper, (vii)
Commercial Tort Claim, (viii) Commodity Account, (ix) Commodity Intermediary,
(x) Deposit Account, (xi) Document, (xii) Electronic Chattel Paper, (xiii)
Equipment, (xiv) Farm Product, (xv) Financing Statement, (xvi) Fixture,
(xvii) General Intangible, (xviii) Goods, (xix) Health-Care-Insurance
Receivable, (xx) Instrument, (xxi) Inventory, (xxii) Investment Property,
(xxiii) Issuer, (xxiv) Letter-of-Credit Right, (xxv) Payment Intangible, (xxvi)
Proceeds, (xxvii) Products, (xxviii) Promissory Note, (xxix) Record, (xxx)
Registered Organization, (xxxi) Securities Account, (xxxii) Securities
Intermediary, (xxxiii) Security, (xxxiv) Software, (xxxv) Supporting Obligation,
(xxxvi) Tangible Chattel Paper and (xxxvii) Uncertificated Security.
 
2.           GRANT OF SECURITY INTEREST.  To secure the payment and other
performance of the Obligations, the Debtor grants to the Secured Party a
security interest in and assigns, pledges and hypothecates to the Secured Party
the Collateral, except that, with respect to any portion of the Collateral that
would be rendered void or voidable under applicable law by such grant,
assignment, pledge and hypothecation without the consent of a Person other than
the Debtor that has not been or is not obtained, such grant, assignment, pledge
and hypothecation shall not be effective until such consent is obtained.  Each
Security Interest is a continuing, absolute and unconditional security interest
or other lien.
 
3.           REINSTATEMENT OF OBLIGATIONS.  Each portion of the Obligations
heretofore or hereafter paid or satisfied by any of the Collateral, or any money
or Other Collateral, heretofore or hereafter received, applied or retained by
the Secured Party and later recovered from the Secured Party as a result of any
claim (including, but not limited to, any claim involving any allegation that
any money constituted trust funds or that the receipt, application or retention
of any of the Collateral or any money or Other Collateral or the grant,
perfection or other creation or protection of any security interest in or other
lien on any of the Collateral or any Other Collateral constituted a preference
or fraudulent conveyance or
 

 
 

--------------------------------------------------------------------------------

 

transfer), however asserted and whether now existing or hereafter arising or
accruing, shall be reinstated as part of the Obligations for purposes of this
Agreement as of the date it originally arose or accrued.
 
4.           COVENANTS.
 
a.           Affirmative Covenants.  The Debtor shall (i) maintain complete and
accurate Records relating to the Collateral, (ii) before the end of any
applicable grace period, pay each tax, assessment, fee and charge imposed by any
government, political subdivision or  other taxing authority upon any of the
Collateral, any manufacture, purchase or other acquisition, ownership,
possession, control, use, operation, advertising or other promotion or sale,
lease or other disposition of any of the Collateral, this Agreement or any
agreement, instrument or other Record evidencing any of the Collateral or any of
the Obligations, (iii) obtain and maintain in full force and effect each
authorization, certification, certificate, approval, permit, consent, franchise
and license necessary for any manufacture, purchase or other acquisition,
ownership, possession, control, use, operation, advertising or other promotion
or sale, lease or other disposition of any of the Collateral, (iv) defend the
Collateral against each demand, claim, counterclaim, setoff and defense asserted
by any Person (including, but not limited to, any Account Debtor, Issuer,
Bank,  Securities Intermediary or Commodity Intermediary) other than the Secured
Party, (v) keep all Goods included in the Collateral insured against each risk
to which any of such Goods may be subject (including, but not limited to, risks
covered by all risks coverage) and maintain insurance against liability on
account of any damage to any Person or property arising out of any manufacture,
purchase or other acquisition, ownership, possession, control, use, operation,
advertising or other promotion or sale, lease or other disposition of any of
such Goods, with all insurance maintained pursuant to this clause (v) to be
issued in such amounts, for such periods, on such terms, with such special
endorsements (including, but not limited to, an endorsement naming the Secured
Party as a mortgagee, lender loss payee or additional insured) and by such
companies as are satisfactory to the Secured Party, and deliver to the Secured
Party a copy of each policy providing any such insurance, (vi) cause all Goods
included in the Collateral to be properly titled and registered to the extent
required by applicable law, cause the interest of the Secured Party to be
properly indicated on any certificate of title relating to any of such Goods and
deliver to the Secured Party each such certificate, (vii) maintain all Goods
included in the Collateral in good condition except for ordinary wear and tear,
(viii) cultivate, store, preserve and care for all Farm Products and Inventory
included in the Collateral in accordance with commonly accepted methods, (ix)
diligently prosecute each application constituting Intellectual Property
included in the Collateral and not abandon such application before exhausting
all reasonable administrative and judicial remedies, (x) take each
 

 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 

action (including, but not limited to, the filing of any required application
for reissue, renewal, continuation or extension or any required affidavit, the
payment of any required fee and the commencement and prosecution of any
necessary action or other legal proceeding) required to maintain in full force
and effect each registration of or preserve in full force and effect each right
(including, but not limited to, any right as a licensor or licensee) of the
Debtor in any Intellectual Property included in the Collateral, (xi) use each
item of Intellectual Property included in the Collateral with appropriate notice
of registration or application for registration, (xii) maintain the quality of
products and services offered under any Intellectual Property included in the
Collateral, (xiii) upon receiving any certificate or other evidence of any
Intellectual Property included in the Collateral from any public office,
promptly deliver a copy thereof to the Secured Party, (xiv) promptly sue to stop
and recover damages for any infringement, misappropriation or dilution of any
Intellectual Property included in the Collateral, (xv) provide to the Secured
Party a complete and accurate copy of each statement, confirmation, notice,
proxy statement, proxy and other communication relating to any Deposit Account,
General Intangible or Investment Property included in the Collateral and
received by the Debtor from any Person (including, but not limited to, any
Account Debtor, Issuer, Bank, Securities Intermediary or Commodity Intermediary)
obligated with respect to such Deposit Account, General Intangible or Investment
Property, (xvi) take each action (including, but not limited to, increasing the
value of the Collateral and reducing the amount of the Obligations) necessary to
maintain any value of any of the Collateral or ratio of the value of any of the
Collateral to the amount of any of the Obligations required by applicable law or
any contract between the Secured Party and the Debtor or any Other Obligor,
(xvii) promptly notify the Secured Party if any of the Collateral arises out of
any contract with any government, political subdivision or other taxing
authority, (xviii) promptly notify the Secured Party if any of the Collateral
arises out of any contract that gives rise to any requirement under applicable
law that the Debtor receive, hold or apply any money advanced by the Secured
Party with respect to any of the Collateral as a trust fund and receive, hold
and apply such money in accordance with such requirement, (xix) without limiting
the generality of clause (xviii) of this sentence, promptly notify the Secured
Party if any of the Collateral arises out of any contract for any public
improvement or improvement of real property for purposes of the Lien Law of the
State of New York, receive and hold the right to receive any money advanced by
the Secured Party with respect to any of the Collateral arising out of such
contract as trust funds to be first applied to the payment of trust claims as
defined in Section 71 of such Lien Law and apply such money only to the payment
of such trust claims before using it for any other purpose, (xx) promptly notify
the Secured Party of (A) any Goods included in the Collateral being affixed to
or installed in or on any real property or any Goods not
 

 
 

--------------------------------------------------------------------------------

 

included in the Collateral, (B) any loss, destruction or theft of or damage to
any of the Collateral, (C) any threat or commencement of any action or other
legal proceeding, any entry of any judgment or order of any court, agency or
other governmental body, or any assertion by any Person (including, but not
limited to, any Account Debtor, Issuer, Bank, Securities Intermediary or
Commodity Intermediary) other than the Secured Party of any demand, claim,
counterclaim, setoff or defense, relating to any of the Collateral, (D) any
infringement, misappropriation, dilution or other violation of any right
(including, but not limited to, as a licensor or licensee) of the Debtor in any
Intellectual Property included in the Collateral, (E) any claim by any Person
that the use by the Debtor (including, but not limited to, as a licensee) of any
Intellectual Property that the Debtor uses infringes, misappropriates, dilutes
or otherwise violates any right of such Person in such Intellectual Property,
(F) any abandonment of or adverse claim, determination or development with
respect to the ownership, license or maintenance in full force and effect of any
registration of or the preservation in full force and effect of any right
(including, but not limited to, as a licensor or licensee) of the Debtor in any
Intellectual Property included in the Collateral, (G) any occurrence or
existence of any Event of Default, any event or condition that, after notice,
lapse of time or both notice and lapse of time, would constitute any Event of
Default or any event or condition that has or will or might have any material
adverse effect on (I) any of the Collateral, (II) the Debtor, (III) any Other
Obligor or (IV) the business, operations, assets, affairs or condition
(financial or other) of the Debtor or any Other Obligor, (H) any change in
(I) the location of the residence or chief executive office of the Debtor,
(II) any company, trade, fictitious or other business or other name under which
the Debtor conducts his, her or its business, operations or affairs, (III) the
location of any of the Collateral not in the possession or control of or en
route to or from the Secured Party other than mobile Equipment or the addition
of any new such location or (IV) the primary location at which any mobile
Equipment included in the Collateral is kept or the addition of any new such
location, (I) the obtaining of any organizational identification number by the
Debtor if he, she or it does not have one, (J) any removal of any mobile
Equipment included in the Collateral for more than thirty days at a time from
the primary location at which such mobile Equipment is kept and (K) the
existence of any Commercial Tort Claim of the Debtor and (xxi) to the extent
that any portion of the Collateral would be rendered void or voidable under
applicable law by the grant to the Secured Party of a security interest therein
or the assignment, pledge or hypothecation thereof to the Secured Party without
the consent of a Person other than the Debtor that has not been or is not
obtained, hold such portion of the Collateral in trust for the Secured Party
until such consent is obtained and take each action (including, but not limited
to, obtaining such consent and assigning or selling or otherwise disposing of
such portion of the Collateral) requested by the Secured
 

 
 

--------------------------------------------------------------------------------

 

Party to assure that such portion of the Collateral inures and is realized upon
for the benefit of the Secured Party.
 
b.           Negative Covenants.  Without the prior written consent of the
Secured Party, the Debtor shall not (i) without giving the Secured Party at
least 30 days’ prior written notice (A) change his, her or its location for
purposes of Article 9 of the Uniform Commercial Code (including, but not limited
to, its jurisdiction of organization if it is a Registered Organization), (B)
change his, her or its organizational identification number if he, she or it has
one, (C) make any change in his, her or its name, identity or structure or (D)
participate in any merger, consolidation or other absorption, (ii) grant or
otherwise create, permit to exist or agree or otherwise incur any obligation to
grant or otherwise create or permit to exist any security interest in or other
lien on any of the Collateral other than Permitted Liens, (iii) authorize the
filing of or permit to be filed or remain on file in any public office any
Financing Statement, execute or otherwise authenticate any application for any
certificate of title or notice of lien, or permit to exist any certificate of
title, relating to any of the Collateral and naming any Person other than the
Secured Party as a secured party, except for any Financing Statement,
certificate of title or notice of lien heretofore consented to by the Secured
Party in writing or relating solely to any Permitted Lien, (iv) sell, lease or
otherwise dispose of any of the Collateral or any interest or right in any of
the Collateral, except for, until any occurrence or existence of any Event of
Default or any giving by the Secured Party to the Debtor of any notice to the
contrary and provided that no Event of Default occurs thereby or exists
immediately thereafter, in the ordinary course of the business of the Debtor,
(A) any sale, lease or other disposition of any Inventory, Farm Product or
worn-out or obsolete Equipment included in the Collateral, (B) any sale, lease
or other disposition of any Equipment included in the Collateral in connection
with the acquisition by the Debtor of Equipment of equal or greater value that
is not subject to any security interest or other lien other than Permitted
Liens, (C) any written nonexclusive license of any Intellectual Property
included in the Collateral provided that such license is expressly subject and
subordinate to each Security Interest, by its terms will terminate upon
enforcement of any Security Interest and does not materially interfere with the
conduct of the business of the Debtor or (D) any use of any money included in
the Collateral, funds in any Deposit Account included in the Collateral or funds
represented by any certificate of deposit included in the Collateral in partial
or complete satisfaction of any obligation of the Debtor incurred in the
ordinary course of the business of the Debtor, (v) manufacture, use, operate,
advertise or otherwise promote, permit the manufacture, use, operation or
advertising or other promotion of or sell, lease or otherwise dispose of any of
the Collateral in any manner that would or might violate or result in any
 

 
 

--------------------------------------------------------------------------------

 

violation of applicable law (including, but not limited to, the Fair Labor
Standards Act and any environmental or criminal statute) or any policy providing
any insurance on any of the Collateral, (vi) change or permit any change in the
location of any of the Collateral not in the possession or control of or en
route to or from the Secured Party other than mobile Equipment, (vii) remove or
permit any removal of any mobile Equipment included in the Collateral for more
than thirty days at a time from the primary location at which such mobile
Equipment is kept, (viii) cause or permit any Goods included in the Collateral
to become an Accession to any Goods not included in the Collateral, (ix) cause
or permit any Goods included in the Collateral to be subject to any negotiable
Document, (x) use any Intellectual Property included in the Collateral for any
use for which registration or application for registration of such Intellectual
Property has not been made, (xi) abandon, permit the abandonment by any licensee
of or take, fail to take or permit any licensee to take or fail to take any
action (including, but not limited to, sufficient use) that would or might
result in the invalidation, forfeiture, abandonment, falling into any public use
or domain or other impairment of any Intellectual Property included in the
Collateral, (xii) modify, terminate or attempt or agree or otherwise incur any
obligation to modify or terminate any Control Agreement or any contract with a
Securities Intermediary or Commodity Intermediary under which any Securities
Account or Commodity Account included in the Collateral is established or
maintained, (xiii) give Control of any Deposit Account, Electronic Chattel
Paper, Investment Property or Letter-of-Credit Right included in the Collateral
to any Person other than the Secured Party, whether by entering into any
agreement, instrument or other Record with a Bank, Securities Intermediary or
Commodity Intermediary for the purpose of giving a Person other than the Secured
Party Control of any Deposit Account or Investment Property included in the
Collateral or otherwise, (xiv) withdraw any money or other property from any
Securities Account or Commodity Account included in the Collateral, (xv)
exercise any Incidental Property Right included in the Collateral, or take any
other action, that would or might impair or otherwise adversely affect the
validity, perfection or priority of any Security Interest or the value of any of
the Collateral, cause any Event of Default or any event or condition that, after
notice, lapse of time or both notice and lapse of time, would constitute any
Event of Default, impair or otherwise adversely affect any right, remedy or
power of the Secured Party pursuant to this Agreement or arising or accruing as
a result of this Agreement or authorize or permit the dissolution, liquidation
or sale of any Person (including, but not limited to, any Account Debtor,
Issuer, Bank, Securities Intermediary or Commodity Intermediary) obligated with
respect to any of the Collateral, (xvi) provide to the Secured Party or permit
to be provided to the Secured Party on his, her or its behalf any certificate,
financial statement or other Record that contains any statement of fact that is
incorrect or misleading in any
 

 
 

--------------------------------------------------------------------------------

 

material respect or omits to state any fact necessary to make any statement of
fact contained therein not incorrect or misleading in any material respect or
(xvii) upon or at any time after any occurrence or existence of any Event of
Default or any giving by the Secured Party to the Debtor of any notice to the
contrary, (A) enforce, extend, renew, refinance or otherwise modify or replace,
request, demand, accept, collect or otherwise realize upon, compromise, cancel,
release, discharge, subordinate, accelerate, give any receipt, release or
discharge relating to, commence, prosecute or settle any action or other legal
proceeding relating to, waive or forbear from exercising any right, remedy or
power relating to or adversely affect any obligation of any Person (including,
but not limited to, any Account Debtor, Issuer, Bank, Securities Intermediary or
Commodity Intermediary) obligated with respect to any of the Collateral relating
to any of the Collateral, (B) agree or otherwise incur any obligation to do
anything described in clause (xvii)(A) of this sentence, (C) make any trade in
any Securities Account or Commodity Account included in the Collateral or (D)
exercise any Incidental Property Right included in the Collateral.
 
c.           Additional Covenants Triggered by Request of Secured
Party.  Promptly upon the request of the Secured Party, the Debtor shall (i)
execute or otherwise authenticate and deliver to the Secured Party each
application for any certificate of title, notice of lien, instrument of
assignment, proxy and other Record, and take each other action (including, but
not limited to, making any endorsement), requested by the Secured Party to
perfect, maintain the validity, perfection or priority of or enforce any
Security Interest (including, but not limited to, (A) giving Control of any
Deposit Account, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Right included in the Collateral to the Secured Party, whether
by providing to the Secured Party for execution or other authentication by the
Secured Party a Control Agreement, in form and substance satisfactory to the
Secured Party, that is executed or otherwise authenticated by the Debtor and any
Bank, Securities Intermediary or Commodity Intermediary establishing or
maintaining a Deposit Account included in the Collateral or a Securities Account
or Commodity Account to which any Investment Property included in the Collateral
is credited or otherwise, (B) providing to the Secured Party an agreement,
instrument or other Record, in form and substance satisfactory to the Secured
Party, executed or otherwise authenticated by any bailee of any portion of the
Collateral, acknowledging that such bailee holds such portion of the Collateral
for the benefit of the Secured Party and agreeing to act with respect to such
portion of the Collateral in accordance with the instructions of the Secured
Party without any need for any authorization of the Debtor and (C) registering
with the appropriate public office or offices any Intellectual Property included
in the Collateral), otherwise protect the interest of the Secured Party in or
collect, sell, lease or otherwise dispose of or
 

 
 

--------------------------------------------------------------------------------

 

otherwise realize upon any of the Collateral, whether under applicable law
(including, but not limited to, the Federal Assignment of Claims Act and the
Lien Law of the State of New York) or otherwise, verify any of the Collateral or
any insurance on any of the Collateral or otherwise accomplish any purpose of
this Agreement, (ii) execute or otherwise authenticate and deliver to the
Secured Party a security agreement, in form and substance satisfactory to the
Secured Party granting to the Secured Party a security interest in any
Commercial Tort Claim or Intellectual Property of the Debtor to secure the
payment and other performance of the Obligations (including, but not limited to,
a General Security Agreement Supplement in the form of Exhibit C attached to
this Agreement), (iii) execute or otherwise authenticate and deliver to the
Secured Party a certificate or other Record updating or confirming the continued
completeness and accuracy of all information contained in any certificate or
other Record submitted by or on behalf of the Debtor to the Secured Party in
connection with this Agreement, (iv) deliver to the Secured Party each Tangible
Chattel Paper, Document, Instrument, Certificated Security and tangible Record
included in the Collateral, together with each endorsement, instrument of
assignment and other Record that the Secured Party requests to accomplish the
assignment or other transfer of such Tangible Chattel Paper, Document,
Instrument, Certificated Security or tangible Record to the Secured Party (with
all signatures guaranteed by such Person and in such manner as are satisfactory
to the Secured Party), and, until such delivery, hold such Tangible Chattel
Paper, Document, Instrument, Certificated Security or tangible Record in trust
for the Secured Party, (v) deliver to any Securities Intermediary designated by
the Secured Party any Certificated Security included in the Collateral, together
with each endorsement, instrument of assignment and other Record that such
Securities Intermediary requests to accomplish the assignment or other transfer
of such Certificated Security to such Securities Intermediary (with all
signatures guaranteed by such Person and in such manner as are satisfactory to
such Securities Intermediary), instruct such Securities Intermediary to hold
such Certificated Security for the account of the Secured Party and, until such
delivery, hold such Certificated Security in trust for the Secured Party,
(vi) cause any Security Interest in any General Intangible or Investment
Property included in the Collateral that is not represented by a Certificated
Security to be registered to or otherwise reflected in the name of the Secured
Party or any Person designated by the Secured Party, (vii) cause a Certificated
Security to be issued to represent any Uncertificated Security included in the
Collateral, (viii) cause any Person (including, but not limited to, any Account
Debtor, Issuer, Bank, Securities Intermediary or Commodity Intermediary)
obligated with respect to any Deposit Account, General Intangible or Investment
Property included in the Collateral to provide to the Secured Party a complete
and accurate copy of each statement, confirmation, notice, proxy statement,
proxy and other communication relating to
 

 
 

--------------------------------------------------------------------------------

 

such Deposit Account, General Intangible or Investment Property, (ix) cause each
Instrument representing Proceeds or other proceeds of any of the Collateral to
be made payable, at the option of the Secured Party, to the Secured Party alone
or the Secured Party and the Debtor jointly, (x) provide to the Secured Party
all information requested by the Secured Party and relating to (A) any of the
Collateral (including, but not limited to, information requested by the Secured
Party to monitor the market value of any of the Collateral), (B) any Person
(including, but not limited to, any Account Debtor, Issuer, Bank, Securities
Intermediary or Commodity Intermediary) obligated with respect to any of the
Collateral, (C) the Debtor, (D) any Other Obligor or (E) the business,
operations, assets, affairs or condition (financial or other) of the Debtor or
any Other Obligor (including, but not limited to, financial statements prepared
in a form satisfactory to the Secured Party and, if requested by the Secured
Party, audited, reviewed or compiled by an independent certified public
accountant satisfactory to the Secured Party), (xi) enter into each warehousing,
lockbox or other custodial arrangement with respect to any of the Collateral
requested by the Secured Party, (xii) permit each director, officer, employee,
accountant, attorney and other agent of the Secured Party to inspect the
Collateral and audit, copy and extract each Record included in the Collateral,
(xiii) provide to the Secured Party an agreement, instrument or other Record, in
form and substance satisfactory to the Secured Party, (A) executed by each
Person having any interest, whether as an owner, mortgagee, secured party or
lessee or otherwise, in any premises, or any Goods not included in the
Collateral, to which is affixed or in or on which is installed or located any of
the Collateral, (B) disclaiming any interest of such Person in any of the
Collateral and (C) authorizing the Secured Party, upon or at any time after any
occurrence or existence of any Event of Default, to (I) enter upon any premises
of such Person to which is affixed or in or on which is installed or located any
of the Collateral, (II) take possession of and remove from any such premises and
any Goods of such Person not included in the Collateral any of the Collateral
affixed to or installed or located in or on any such premises or Goods and
(III) remain on and use any such premises in completing any work in process
included in the Collateral or storing, preparing for any sale, lease or other
disposition or collecting, selling, leasing or otherwise disposing of or
otherwise realizing upon any of the Collateral, without by doing any of the
things described in clauses (xiii)(C)(I) through (III) of this sentence
incurring any liability to such Person, except for unreasonable damage to any
such premises or Goods directly resulting from doing so, and (xiv) upon or at
any time after any occurrence or existence of any Event of Default, assemble and
make available to the Secured Party at any place designated by the Secured Party
and reasonably convenient to the Secured Party and the Debtor (A) all Goods
included in the Collateral other than Fixtures, growing
 

 
 

--------------------------------------------------------------------------------

 

crops and standing timber and (B) all Tangible Chattel Paper and tangible
Records included in the Collateral.
 
d.           Additional Covenants if Collateral Includes Unregistered
Security.  If the Collateral includes any Security that is not registered
pursuant to applicable law (including, but not limited to, the Securities Act of
1933), (i) the Debtor shall not (A) take any action to permit the issuer of such
Security to issue any other Security or any Incidental Property Right relating
to any other Security or (B) sell or otherwise dispose of or take any other
action with respect to any other Security or any Incidental Property Right
relating to any other Security if such sale or other disposition or other action
would be required to be considered in determining whether any sale or other
disposition of such Security would be permissible without registration pursuant
to such law, and (ii) promptly upon the request of the Secured Party, the Debtor
shall (A) execute and deliver to the Secured Party or any other Person
(including, but not limited to, the Securities and Exchange Commission) each
form, schedule and other Record (including, but not limited to, any form giving
a notice of a proposed sale of securities pursuant to Rule 144 of the Securities
and Exchange Commission) necessary to permit any sale or other disposition of
such Security without registration pursuant to such law, (B) use his, her or its
best efforts to cause the issuer of such Security to take each action necessary
to (I) permit any sale or other disposition of such Security without
registration pursuant to such law, (II) register such Security pursuant to such
law and (III) permit any public sale or other disposition of such Security in
each jurisdiction determined by the Secured Party and (C) execute and deliver to
the Secured Party each agreement, instrument and other Record requested by the
Secured Party to indemnify each Person who or that is an underwriter of such
Security against each liability, cost and expense (including, but not limited
to, if such Person retains counsel for advice, litigation or any other purpose,
reasonable attorneys’ fees and disbursements) incurred by such Person as a
result of such sale or other disposition.
 
5.           POWER OF ATTORNEY; IRREVOCABLE PROXY.  The Debtor irrevocably and
unconditionally appoints the Secured Party as the attorney-in-fact of the
Debtor, with full power of substitution and revocation, to take, in the name and
on behalf of the Debtor or otherwise, each action relating to any of the
Collateral that the Debtor could take (including, but not limited to,
(a) receiving and collecting any mail addressed to the Debtor, directing the
place of delivery of any such mail, opening any such mail and removing from any
such mail and retaining any enclosure evidencing or relating to any of the
Collateral, (b) obtaining, settling and canceling any insurance on any of the
Collateral and using any payment in connection with any such insurance to pay
any of the Obligations, whether due or not due, and
 

 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 

(c) taking any action described in Section 4 of this Agreement), except that,
until any notice of intention to do so is given by the Secured Party to the
Debtor upon or at any time after any occurrence or existence of any Event of
Default, the Secured Party may not, as such attorney-in-fact, except as
expressly permitted by this Agreement, exercise or direct the exercise of any
Incidental Property Right relating to any General Intangible or Investment
Property included in the Collateral or sell, lease or otherwise dispose of any
of the Collateral.  The power of attorney given pursuant to the preceding
sentence is coupled with an interest in favor of the Secured Party and shall not
be terminated or otherwise affected by the death, disability or incompetence of
the Debtor. In furtherance of, as the attorney-in-fact of the Debtor, the
Secured Party’s exercise or direction of the exercise of any Incidental Property
Right relating to any General Intangible or Investment Property included in the
Collateral, the Debtor grants to the Secured Party a proxy, which shall be
irrevocable and unlimited in duration, to exercise such Incidental Property
Right.
 
6.           CERTAIN RIGHTS, REMEDIES, POWERS AND DUTIES.
 
a.           Rights, Remedies and Powers Pursuant to Applicable Law.  With
respect to the Collateral, the Secured Party shall have each applicable right,
remedy and power pursuant to applicable law (including, but not limited to,
Article 9 of the Uniform Commercial Code) or this Agreement.
 
b.           Additional Rights Without Event of Default.  The Secured Party
shall have the right to (i) file in any public office, without any authorization
by the Debtor other than this Agreement, each Financing Statement relating to
any of the Collateral that the Secured Party desires to file, (ii) direct each
Person issuing any insurance on any of the Collateral to make directly and
solely to the Secured Party each payment in connection with any such insurance,
(iii) verify any of the Collateral in any manner or through any medium, whether
directly with any Person (including, but not limited to, any Account Debtor,
Issuer, Bank, Securities Intermediary or Commodity Intermediary) obligated with
respect thereto or otherwise or in the name of the Debtor or otherwise,
(iv) notify each Person (including, but not limited to, any Account Debtor,
Issuer, Bank, Securities Intermediary or Commodity Intermediary) obligated with
respect to any of the Collateral of the interest of the Secured Party therein,
direct such Person to make each payment with respect thereto directly and solely
to the Secured Party, take control of all Proceeds and other proceeds thereof
and, at the option of the Secured Party, hold such Proceeds and other proceeds
as part of the Collateral or apply such Proceeds and other proceeds as provided
in Section 6f of this Agreement, (v) deliver any notice of exclusive control
pursuant to any Control Agreement, (vi) exchange any certificate
 

 
 

--------------------------------------------------------------------------------

 

representing any of the Collateral for a certificate of a larger or smaller
denomination and (vii) cause to be transferred to or registered in the name of
the Secured Party or any nominee, Securities Intermediary, Commodity
Intermediary or other agent of the Secured Party any of the Collateral so that
the Secured Party appears as the sole owner of record thereof, whether such
transfer or registration is made with or without reference to this Agreement or
any Security Interest.  Any Financing Statement referred to in clause (i) of the
preceding sentence may, but shall not be required to, (i) use the term all
personal property of the Debtor or all assets of the Debtor or similar
terminology to refer to the collateral covered thereby (except, in each case, as
to PNG) and (ii) describe such collateral in any degree of detail.
 
c.           Additional Rights Upon or After Event of Default.  Upon or at any
time after any occurrence or existence of any Event of Default, the Secured
Party shall have the right to, for the purpose of preserving or enhancing the
value of any of the Collateral or exercising any right, remedy or power of the
Secured Party pursuant to this Agreement or arising or accruing as a result of
this Agreement, (i) perform each obligation of the Debtor pursuant to this
Agreement, (ii) without any judicial process but without any breach of the
peace, (A) enter upon each premises of the Debtor, (B) store and provide for the
guarding and maintenance in good condition of any of the Collateral located on
such premises, (C) take possession of and remove from each such premises any of
the Collateral and (D) remain on and use each such premises, and use all
Equipment and Fixtures of the Debtor, whether or not included in the Collateral,
in completing any work in process included in the Collateral or storing,
preparing for any sale, lease or other disposition or collecting, selling,
leasing or otherwise disposing of or otherwise realizing upon any of the
Collateral, (iii) exercise any Incidental Property Right included in the
Collateral, (iv) declare all right, title and interest of the Debtor in and to
any Intellectual Property included in the Collateral to be vested in the Secured
Party, (v) grant any license, whether exclusive or nonexclusive, in any
Intellectual Property included in the Collateral to such Person, for such
period, on such terms and in such manner as is determined by the Secured Party
and (vi) without the payment of any compensation of any kind, use each General
Intangible (including, but not limited to, each item of Intellectual Property,
license and franchise) of the Debtor, whether or not included in the Collateral,
to the extent of the rights of the Debtor therein, for the purpose of exercising
any right, remedy or power of the Secured Party pursuant to this Agreement or
arising or accruing as a result of this Agreement, and, to such extent for such
purpose, the Debtor irrevocably grants the Secured Party a nonexclusive license
in each such General Intangible.
 

 
 

--------------------------------------------------------------------------------

 

d.           Additional Rights if Collateral Includes Unregistered Security.  If
the Collateral includes any Security required to be registered pursuant to
applicable law (including, but not limited to, the Securities Act of 1933)
before being permitted to be sold or otherwise disposed of, or offered for sale
or other disposition, by the Secured Party and upon or at any time after any
occurrence or existence of any Event of Default the Secured Party opts for any
sale or other disposition of such Security without such registration, (i) the
Secured Party shall not be obligated to delay such sale or other disposition to
permit such registration, and (ii) in order to comply with such law, the Secured
Party shall have the right to restrict the prospective purchasers in such sale
or other disposition (including, but not limited to, restricting such
prospective purchasers to Persons meeting specified requirements as to financial
sophistication or intent to purchase for investment and not with a view to sale
or other disposition), restrict the terms of such sale or other disposition
(including, but not limited to, restricting future sales and other dispositions)
and impose other restrictions on any aspect of such sale or other disposition
(including, but not limited to, the advertising or conduct thereof).
 
e.           Standards for Sale or Other Disposition in Commercially Reasonable
Manner.  If upon or at any time after any occurrence or existence of any Event
of Default the Secured Party opts for any sale or other disposition of any
portion of the Collateral, whether or not such portion of the Collateral is of a
specialized nature, (i) no restriction on the prospective purchasers in such
sale or other disposition (including, but not limited to, a restriction of such
prospective purchasers to Persons meeting specified requirements as to financial
sophistication or intent to purchase for investment and not with a view to sale
or other disposition), restriction on the terms of such sale or other
disposition (including, but not limited to, restricting future sales and other
dispositions) or other restriction on any aspect of such sale or other
disposition (including, but not limited to, the advertising or conduct thereof)
imposed by the Secured Party in order to comply with applicable law (including,
but not limited to, the Securities Act of 1933 and any banking statute) shall be
a factor in determining such sale or other disposition to have been made in
other than a commercially reasonable manner, and (ii) without limiting any other
act, omission or other thing that shall not be considered in determining such
sale or other disposition to have been made in other than a commercially
reasonable manner, such sale or other disposition shall not be determined to
have been made in other than a commercially reasonable manner by reason of
(A) the Secured Party having obtained any insurance, credit enhancement or other
protection to insure it against or reduce loss, or to provide it a guaranteed
return, in connection with such sale or other disposition, (B) such sale or
other disposition having been advertised in a medium of general or limited
circulation, (C) such sale or other
 

 
 

--------------------------------------------------------------------------------

 

disposition not being made at the time and place therefor specified in any
notice thereof provided that the adjournment thereof is announced at such
specified time and place or a time and place announced at any adjournment
thereof, (D) such sale or other disposition being a public or private sale or
other disposition (including, but not limited to, a sale or other disposition
using an internet site that provides for the auction of assets of the type
subject to such sale or other disposition or has the reasonable capability of
doing so or that matches buyers and sellers of such assets), (E) such sale or
other disposition being made in one parcel or in more than one parcel, at one
time or at different times, in a wholesale or retail market, with or without any
warranty, with or without any assistance of any auctioneer, consultant, broker,
investment banker or other professional or with or without contacting any Person
in the same business as the Debtor to determine his, her or its interest in
acquiring such portion of the Collateral, (F) the exercise by the Secured Party,
whether by the use of a collection agency or otherwise, or the failure by the
Secured Party to exercise, whether by the use of a collection agency or
otherwise, any collection remedy against any Person (including, but not limited
to, any Account Debtor, Issuer, Bank, Securities Intermediary or Commodity
Intermediary) obligated with respect to such portion of the Collateral, (G) such
sale or other disposition involving the sale or other disposition of such
portion of the Collateral either for future delivery or for future payment
without retention by the Secured Party until such future payment and the failure
of such future delivery or such future payment to occur, (H) the failure of the
Secured Party to comply with any contract between the Secured Party and the
Debtor with respect to any aspect of such sale or other disposition (including,
but not limited to, the advertising or conduct thereof), (I) the failure of the
Secured Party to remove any lien or encumbrance on or adverse claim to such
portion of the Collateral, (J) the failure of the Secured Party to incur any
expense deemed significant by the Secured Party to prepare such portion of the
Collateral for such sale or other disposition or, if such portion of the
Collateral is raw material or work in process, to complete such portion of the
Collateral into finished products prior to such sale or other disposition or (K)
the failure of the Secured Party, except to the extent required by applicable
law, to obtain any consent of any Person required for access to such portion of
the Collateral or for such sale or other disposition.
 
f.           Application of Proceeds.  Except to the extent held as part of the
Collateral, the Secured Party shall apply all Proceeds and other proceeds
received by the Secured Party from any collection or sale, lease or other
disposition of or other recovery upon or otherwise on account of any of the
Collateral (including, but not limited to, as money payable pursuant to any
insurance on any of the Collateral) first
 

 
 

--------------------------------------------------------------------------------

 

to liabilities, costs and expenses described in Section 8 of this Agreement and
then to the remainder of the Obligations, whether due or not due, in any order
determined by the Secured Party.
 
7.           STANDARDS OF CARE.
 
a.           Collateral Transferred to or Registered in Name of Secured Party or
Agent of Secured Party.  The Secured Party shall be deemed to have exercised
reasonable care in the custody or preservation of any of the Collateral that is
transferred to or registered in the name of the Secured Party or any nominee,
Securities Intermediary, Commodity Intermediary or other agent of the Secured
Party if (i) the treatment thereof by the Secured Party or such nominee,
Securities Intermediary, Commodity Intermediary or other agent is substantially
equal to the treatment by the Secured Party of assets of the Secured Party of a
similar nature or (ii) the Secured Party takes any action in the custody or
preservation thereof reasonably specified by the Debtor in a written notice
received by the Secured Party in a reasonable time to evaluate and take such
action; provided, however, that (A) any failure to take such action shall not of
itself be deemed to be a failure to exercise such reasonable care, (B) in no
event shall the Secured Party be obligated to take such action if the Secured
Party determines that doing so would or might have any adverse effect on the
value of any of the Collateral or otherwise be incompatible with any provision
or purpose of this Agreement and (C) in no event shall the Secured Party be
obligated to (I) preserve any right, remedy or power against any prior party
obligated pursuant to any of the Collateral, whether or not in the possession or
under the control of the Secured Party, (II) ascertain or notify the Debtor of
any maturity, call, exchange, conversion, redemption, offer, tender or similar
matter relating to any of the Collateral, whether or not the Secured Party has
knowledge thereof, or (III) provide to the Debtor any statement, confirmation,
notice, proxy statement, proxy or other communication received by the Secured
Party or any nominee, Securities Intermediary, Commodity Intermediary or other
agent of the Secured Party and relating to any of the Collateral.
 
b.           Actions and Omissions by Secured Party or Agent of Secured
Party.  Neither the Secured Party nor any director, officer, employee,
accountant, attorney or other agent of the Secured Party shall be liable for any
action taken or not taken, whether in exercising or refraining from exercising
any right, remedy or power pursuant to this Agreement or arising or accruing as
a result of this Agreement or otherwise, with respect to any of the Collateral
(including, but not limited to, any liability for loss of, damage to or decrease
in the value of any of the Collateral) except to the extent caused by his, her
or its
 

 
 

--------------------------------------------------------------------------------

 

gross negligence, bad faith or willful misconduct as determined by a final
judgment of a court of competent jurisdiction.
 
8.           EXPENSES; INDEMNIFICATION.
 
a.           Expenses.  The Debtor shall pay to the Secured Party on demand each
cost and expense (including, but not limited to, if the Secured Party retains
counsel for advice, litigation or any other purpose, reasonable attorneys’ fees
and disbursements) heretofore or hereafter incurred by the Secured Party in
(i) searching for, filing or recording or obtaining any information relating to
any Financing Statement, application for any certificate of title, notice of
lien, instrument of assignment or other Record relating to any of the Collateral
or otherwise obtaining any information relating to the Debtor or any of the
Collateral, (ii) negotiating the entry into any Control Agreement relating to
any Deposit Account, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Right included in the Collateral, (iii) taking any action
pursuant to this Agreement or in connection with the custody or preservation of
any of the Collateral or (iv) endeavoring to (A) enforce any obligation of the
Debtor pursuant to this Agreement or preserve or exercise any right, remedy or
power of the Secured Party pursuant to this Agreement or arising or accruing as
a result of this Agreement or (B) preserve or exercise any right, remedy or
power relating to, take possession of, remove from any premises, store, prepare
for any sale, lease or other disposition or collect, sell, lease or otherwise
dispose of or otherwise realize upon any of the Collateral.  After such demand
for the payment of any cost or expense incurred by the Secured Party in
performing any obligation of the Debtor pursuant to this Agreement, the Debtor
shall pay interest at an annual rate equal to the lesser of 25% or the highest
rate permitted by applicable law on the portion of such cost or expense
remaining unpaid.
 
b.           Indemnification.  The Debtor shall indemnify the Secured Party and
each director, officer, employee, accountant, attorney and other agent of the
Secured Party on demand, without any limitation as to amount, against each
liability, cost and expense (including, but not limited to, if the Secured Party
or such director, officer, employee, accountant, attorney or other agent retains
counsel for advice, litigation or any other purpose, reasonable attorneys’ fees
and disbursements) heretofore or hereafter imposed on, incurred by or asserted
against the Secured Party or such director, officer, employee, accountant,
attorney or other agent as a result of any claim (including, but not limited to,
any claim involving any allegation of any violation of applicable law
(including, but not limited to, any environmental or criminal statute)), however
asserted and whether now existing or hereafter arising or accruing, arising out
of any
 

 
 

--------------------------------------------------------------------------------

 

manufacture, purchase or other acquisition, ownership, possession, control, use,
operation, advertising or other promotion or sale, lease or other disposition of
any of the Collateral except to the extent caused by the gross negligence, bad
faith or willful misconduct of the Secured Party or such director, officer,
employee, accountant, attorney or other agent as determined by a final judgment
of a court of competent jurisdiction.
 
9.           TERMINATION.  This Agreement shall remain in full force and effect
until and shall terminate only upon (a) the actual receipt by an officer of the
Secured Party at the office of the Secured Party identified at the beginning of
this Agreement of a written notice of (i) the termination of this Agreement by
the Debtor, (ii) if the Debtor is an individual, the death of the Debtor or the
judicial declaration of the Debtor’s incompetence or (iii) if the Debtor is not
an individual, the dissolution or cessation of existence of the Debtor, (b) the
expiration of a reasonable period of time for the Secured Party to act upon such
written notice and (c) the final and indefeasible payment or other performance
in full of (i) each portion of the Obligations (A) arising or accrued before
such receipt of such written notice and the expiration of such period of time,
(B) thereafter arising or accruing as a result of any credit or other financial
accommodation theretofore committed or otherwise agreed to by the Secured Party
or (C) thereafter arising or accruing as a result of any of the Obligations
described in clause (c)(i)(A) or (B) of this sentence (including, but not
limited to, (I) all interest, fees, charges, costs and expenses thereafter
arising or accruing with respect to any of the Obligations described in such
clause (c)(i)(A) or (B) and (II) all of the Obligations thereafter arising or
accruing as a result of any direct or indirect extension, renewal, refinancing
or other modification or replacement of any of the Obligations described in such
clause (c)(i)(A) or (B)) and (ii) each liability, cost and expense that the
Debtor is obligated to pay pursuant to Section 8 of this Agreement, whether
theretofore or thereafter arising or accruing.
 
10.           WAIVER IF COLLATERAL INCLUDES UNREGISTERED SECURITY.  If the
Collateral includes any Security that is not registered pursuant to applicable
law (including, but not limited to, the Securities Act of 1933) or that
otherwise might be subject to any restriction that might affect any attempt by
the Secured Party to sell or otherwise dispose of such Security, (i) the Secured
Party shall not have any duty to attempt to obtain a fair price for such
Security in any sale or other disposition of such Security even though the
Obligations may be paid in full through realization of a lesser price for such
Security, and (ii) the Debtor knowingly, voluntarily, intentionally and
irrevocably waives, without any notice, each right to hold the Secured Party
responsible for selling or otherwise disposing of such Security at an
 

 
 

--------------------------------------------------------------------------------

 

inadequate price even if the Secured Party accepts the first offer received for
or does not approach more than one possible purchaser of such Security.
 
11.           OBLIGATIONS IMMEDIATELY DUE.  Upon or at any time after any
occurrence or existence of any Event of Default other than, with respect to the
Debtor, any Event of Default described in clause (iii) of Section 1d of this
Agreement, all of the Obligations remaining unpaid shall, in the sole discretion
of the Secured Party and without any notice, demand, presentment or protest of
any kind (each of which is knowingly, voluntarily, intentionally and irrevocably
waived by the Debtor) become immediately due from the Debtor, notwithstanding
any agreement to the contrary.  Upon any occurrence or existence of, with
respect to the Debtor, any Event of Default described in such clause (iii), all
of the Obligations remaining unpaid shall automatically, without any notice,
demand, presentment or protest of any kind (each of which is knowingly,
voluntarily, intentionally and irrevocably waived by the Debtor), become
immediately due from the Debtor, notwithstanding any agreement to the
contrary.  Nothing in this Section 11 shall render any of the Obligations
payable on demand payable otherwise than on demand.
 
12.           TERMINATION OF OBLIGATION TO LEND. Upon any occurrence or
existence of any Event of Default, any obligation of the Secured Party to extend
any credit or other financial accommodation to the Debtor shall terminate,
notwithstanding any commitment or other agreement to the contrary.
 
13.           REPRESENTATIONS AND WARRANTIES. The Debtor represents and warrants
to the Secured Party as follows:
 
a.           Debtor Information.  The exact legal name of the Debtor and the
jurisdiction of organization are as indicated in its signature block appearing
at the end of this Agreement.  The chief executive office of each Debtor is as
indicated at the beginning of this Agreement.
 
b.           Authority.  The execution, delivery to the Secured Party and
performance of this Agreement, the execution or other authentication, delivery
to the Secured Party and performance of each Control Agreement, and the grant or
other creation of each Security Interest, by the Debtor (i) do not and will not
violate applicable law, any judgment or order of any court, agency or other
governmental body by which the Debtor is bound or, if the Debtor is not an
individual, any certificate or articles of incorporation, formation or
organization, by-laws, limited liability company, operating or partnership
agreement or other charter, organizational or other governing document of the
Debtor or any resolution or other action of
 

 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 

record of any shareholders, members, directors or managers of the Debtor,
(ii) do not and will not violate or constitute any default under any agreement,
instrument or other Record by which the Debtor is bound, (iii) if the Debtor is
not an individual, are and will be in furtherance of the purposes and within the
power and authority of the Debtor and (iv) do not and will not require any
authorization of, notice to or other act by or relating to any Person
(including, but not limited to, if the Debtor is not an individual, any
shareholder, member, director or manager of the Debtor) that has not been duly
obtained, given or done and is not in full force and effect.
 
c.           Enforceability.  This Agreement is, and each Control Agreement is
or, if not now existing, will be enforceable in accordance with its terms
against the Debtor.
 
d.            Exhibit B Information; Certificate or Other Record.  Exhibit B
attached to and made a part of this Agreement fully and accurately describes (i)
each Deposit Account included in the Collateral, indicating the name and address
of the depositary institution, the account number and the account type of such
Deposit Account,  (ii) each item of  Investment Property included in the
Collateral, indicating the name of the Issuer or Securities Intermediary
obligated with respect thereto, the certificate or account number thereof and
the nature and quantity of ownership interests represented thereby, (iii) each
item of Goods included in the Collateral that is titled under the law of any
jurisdiction or is a vessel or aircraft, (iv) each Commercial Tort Claim
included in the Collateral that exists on the date of this Agreement, indicating
the nature thereof, all damages and other relief sought therein and, with
respect to any action or other legal proceeding that has been initiated with
respect thereto, the name of the court in which such action or other legal
proceeding is pending, the title and index number of such action or other legal
proceeding and the name of each counsel of record in such action or other legal
proceeding, (v) each item of Intellectual Property included in the Collateral,
indicating, if applicable, each jurisdiction in which such item is registered or
pending and each registration,  application or other identifying number of such
item and describing each software code escrow or similar agreement relating to
such item to which the Debtor is a party or of which the Debtor is a beneficiary
and (vi) all real property on which any standing timber included in the
Collateral is located.  All information contained in such Exhibit B or any
certificate or other Record submitted by or on behalf of the Debtor to the
Secured Party in connection with this Agreement is complete and accurate.
 
e.           Rights with Respect to Collateral.  Except as heretofore disclosed
by the Debtor to the Secured Party in writing, there exists (i) no security
interest in or other lien on any of the Collateral other than
 

 
 

--------------------------------------------------------------------------------

 

Permitted Liens, (ii) no presently effective Financing Statement or certificate
of title, and no pending application for any certificate of title or notice of
lien, relating to any of the Collateral and naming any Person other than the
Secured Party as a secured party other than those relating solely to Permitted
Liens, (iii) no contractual or other restriction on the grant or other creation
of any security interest in or assignment, pledge or hypothecation of any of the
Collateral, (iv) no demand, claim, counterclaim, setoff or defense, no action or
other legal proceeding, and no outstanding judgment or order of any court,
agency or other governmental body, relating to any of the Collateral and (v) no
Control Agreement (A) that relates to any Deposit Account, Electronic Chattel
Paper, Investment Property or Letter-of-Credit Right included in the Collateral
and (B) to which the Secured Party is not a party.
 
f.           Actions with Respect to Collateral.  Except as heretofore disclosed
by the Debtor to the Secured Party in writing, the Debtor has not (i) sold,
leased or otherwise disposed of any of the Collateral or any interest or right
in any of the Collateral, (ii) extended, renewed, refinanced or otherwise
modified or replaced, compromised, canceled, discharged, subordinated,
accelerated, waived, forborne from exercising any right, remedy or power
relating to or adversely affected any obligation of any Person (including, but
not limited to, any Account Debtor, Issuer, Bank, Securities Intermediary or
Commodity Intermediary) relating to any of the Collateral or (iii) manufactured,
used, operated, advertised or otherwise promoted, permitted the manufacture,
use, operation or advertising or other promotion of or sold, leased or otherwise
disposed of any of the Collateral in any manner that violated or resulted in any
violation of applicable law (including, but not limited to, the Fair Labor
Standards Act or any environmental or criminal statute) or any policy providing
any insurance on any of the Collateral.
 
g.           Accounts, Chattel Paper, Deposit Accounts, Documents, General
Intangibles, Instruments, Investment Property, Letter- of-Credit Rights and
Letters of Credit.  Each Account, Chattel Paper, Deposit Account, Document,
General Intangible, Instrument, item of Investment Property, Letter-of Credit
Right and letter of credit included in the Collateral is or, if not now
existing, will be genuine, in all respects what it purports to be and
enforceable in accordance with its terms against each Person (including, but not
limited to, any Account Debtor, Issuer, Bank,  Securities Intermediary or
Commodity Intermediary) obligated with respect thereto, subject to no demand,
claim, counterclaim, setoff or defense.
 
h.           Intellectual Property.  The Debtor (i) duly owns or is duly
licensed to use and is not prohibited from using any Intellectual Property that
the Debtor uses and (ii) is not aware of any claim by any Person that (A) the
use by the Debtor (including, but not limited to, as a licensee) of any
Intellectual Property that
 

 
 

--------------------------------------------------------------------------------

 

the Debtor uses infringes, misappropriates, dilutes or otherwise violates any
right of such Person in such Intellectual Property or (B) any registration of or
right (including, but not limited to, any right as a licensor or licensee) in
any such Intellectual Property is other than in full force and effect.  Each
registration of and each right (including, but not limited to, any right as a
licensor or licensee) of the Debtor in any Intellectual Property included in the
Collateral is in full force and effect.
 
i.           Rights with Respect to Locations of Collateral.  The Debtor has and
will have the right to (i) keep all of the Collateral now or hereafter located
at any location at such location and (ii) plant and grow crops and timber on and
harvest and remove crops and timber from any real property on which any growing
crop or standing timber now or hereafter included in the Collateral is located.
 
j.           Incorrect or Misleading Information.  The Debtor has not provided
to the Secured Party or permitted to be provided to the Secured Party on his,
her or its behalf any certificate, financial statement or other Record that
contains any statement of fact that is incorrect or misleading in any material
respect or omits to state any fact necessary to make any statement of fact
contained therein not incorrect or misleading in any material respect.
 
14.           CERTAIN CONSENTS AND WAIVERS.
 
a.           Consents.  Except to the extent expressly provided in this
Agreement, this Agreement shall not be modified or terminated, no Security
Interest, no obligation of the Debtor pursuant to this Agreement and no right,
remedy or power of the Secured Party pursuant to this Agreement or arising or
accruing as a result of this Agreement shall be impaired or otherwise adversely
affected, and no such right, remedy or power shall be waived, by any act,
omission or other thing, whether heretofore occurred or hereafter
occurring.  The Debtor knowingly, voluntarily, intentionally and irrevocably
consents, without any notice, to each act, omission and other thing, whether
heretofore occurred or hereafter occurring, that would or might, but for such
consent, modify or terminate this Agreement, impair or otherwise adversely
affect any Security Interest or any such obligation, right, remedy or power or
operate as a waiver of any such right, remedy or power.  Without limiting the
generality of the preceding two sentences, this Agreement shall not be modified
or terminated by, no Security Interest and no such obligation, right, remedy or
power shall be impaired or otherwise adversely affected by, no such right,
remedy or power shall be waived by, and such consent shall apply to, whether
heretofore occurred or hereafter occurring, (i) any direct or indirect
extension, renewal, refinancing or other modification or replacement of, or any
assignment or
 

 
 

--------------------------------------------------------------------------------

 

other transfer, compromise, cancellation, release, discharge, invalidity,
impairment, unenforceability, repudiation, revocation or change in any term or
condition of, defense or effect of any statute of limitations with respect to or
grant of any participation in, any of the Obligations or any other obligation of
the Debtor or any Other Obligor or other Person, (ii) any acceptance of any
Other Obligor, (iii) any taking, increase or decrease in value, impairment,
unenforceability repudiation, revocation or release of, collection or sale,
lease or other disposition of or other realization upon or failure or delaying
to call for, take any property as, hold, preserve, protect, insure or collect,
sell, lease or otherwise dispose of or otherwise realize upon any of the
Collateral or any Other Collateral, (iv) any failure or delaying to perfect,
keep perfected or maintain the priority of any security interest in or other
lien on any of the Collateral or any Other Collateral, (v) any exercise or
waiver of, failure or delaying to exercise, forbearance from exercising or
failure to give any notice prior to exercising any right, remedy or power of the
Secured Party or any other Person, whether relating to any of the Obligations,
any of the Collateral or any Other Collateral, against the Debtor or any Other
Obligor or other Person or otherwise, (vi) any incapacity, death or disability
of or case or other proceeding pursuant to any bankruptcy, insolvency or similar
statute with respect to the Debtor or any Other Obligor or other Person or any
election, loan or other extension of credit or taking of any collateral,
subordination, guaranty, endorsement or other security or assurance of payment
in any such case or other legal proceeding (including, but not limited to,
pursuant to 11 U.S.C. §1111(b) or 364), (vii) any failure of the Secured Party
or any other Person to make, prove or vote any claim relating to any of the
Obligations, any of the Collateral or any Other Collateral, or any failure of
any such claim to be allowed, in any case or other proceeding pursuant to any
bankruptcy, insolvency or similar statute, (viii) the Obligations being at any
time or from time to time paid in full or reduced and then increased or
exceeding any amount, (ix) any refusal or other failure of the Secured Party or
any other Person to grant any or any additional credit or other financial
accommodation to the Debtor or any Other Obligor or other Person or provide to
the Debtor any or complete and accurate information relating to any Other
Obligor or other Person or the business, operations, assets, affairs or
condition (financial or other) of any Other Obligor or other Person, regardless
of whether such information relates to any fact that increases the scope of the
risk undertaken by the Debtor pursuant to this Agreement or is unknown to the
Debtor, (x) any notice to the Secured Party or any other Person from any Other
Obligor or other Person not to grant any or any additional credit or other
financial accommodation to the Debtor or to take or not to take any other
action, (xi) the acceptance by the Secured Party or any other Person of any
agreement, instrument or other Record intended by the Debtor or any Other
Obligor or other Person but not by the Secured Party or such other Person to
create an accord and
 

 
 

--------------------------------------------------------------------------------

 

satisfaction with respect to any of the Obligations or any other obligation of
the Debtor or any Other Obligor or other Person, (xii) any action taken or not
taken by the Secured Party or any other Person that increases the scope of the
risk undertaken by the Debtor pursuant to this Agreement (including, but not
limited to, any negligent servicing of any credit or other financial
accommodation to the Debtor or any Other Obligor), (xiii) the manner or order of
any collection or sale, lease or other disposition of or other realization upon
any of the Collateral or any Other Collateral, (xiv) the manner or order of
application of any money applied in payment of any of the Obligations, (xv) any
change in the ownership, membership, location, business, name, identity or
structure of the Debtor or any Other Obligor or other Person or (xvi) the
execution and delivery to the Secured Party by any Other Obligor or other Person
of any agreement, instrument or other Record providing any Other Collateral.
 
b.           Waivers.  The Debtor knowingly, voluntarily, intentionally and
irrevocably waives, without any notice, each act and other thing upon which, but
for such waiver, any Security Interest, any obligation of the Debtor pursuant to
this Agreement or any right, remedy or power of the Secured Party pursuant to
this Agreement or arising or accruing as a result of this Agreement would or
might be conditioned.  Without limiting the generality of the preceding
sentence, no Security Interest and no such obligation, right, remedy or power
shall be conditioned upon, and such waiver shall apply to, (i) the acceptance of
this Agreement by the Secured Party or any lack or other insufficiency of
consideration for this Agreement, (ii) any demand upon or presentment or protest
to the Debtor or any Other Obligor or other Person (including, but not limited
to, any such demand for the payment or other performance of any of the
Obligations), (iii) any exercise of any right, remedy or power of the Secured
Party or any other Person, whether relating to any of the Obligations, any of
the Collateral or any Other Collateral, against the Debtor or any Other Obligor
or other Person or otherwise, (iv) any notice to the Debtor or any Other Obligor
or other Person of the acceptance of this Agreement by the Secured Party, any
incurring or nonpayment or other nonperformance of any of the Obligations, any
occurrence or existence of any Event of Default or any other event or condition
of default relating to any of the Obligations, any of the Collateral or any
Other Collateral, any demand for the payment or other performance of or
acceleration of the maturity of any of the Obligations, any decrease in the
value of any of the Collateral or any Other Collateral, any exercise of any
right, remedy or power of the Secured Party or any other Person, whether
relating to any of the Obligations, any of the Collateral or any Other
Collateral, against the Debtor or any Other Obligor or other Person or
otherwise, any action taken or not taken by the Secured Party or any other
Person or any other matter, (v) any defense or benefit that would or might, but
for such waiver, be
 

 
 

--------------------------------------------------------------------------------

 

available to the Debtor as a surety (including, but not limited to, any defense
based upon the principle that the obligation of a surety may not exceed or
otherwise be more burdensome that that of any Person for whom or which such
surety acts as a surety),  as a result of any right of setoff, as a result of
the application of any anti-deficiency statute, single form of action rule,
statute or rule relating to the marshalling of collateral or similar statute or
rule or as a result of any election of any right, remedy or power by the Secured
Party or any other Person that would or might impair or otherwise adversely
affect any right of subrogation, reimbursement, indemnification or contribution,
or any similar right, against any Other Obligor in connection with this
Agreement or any of the Obligations or (vi) any right to terminate this
Agreement except as provided in Section 9 of the Agreement.
 
15.           NOTICES AND OTHER COMMUNICATIONS.
 
a.           By Secured Party to Debtor.  Each notice and other communication by
the Secured Party to the Debtor relating to this Agreement (i) may be given
orally, in writing or by facsimile or electronic mail, (ii) if given in writing,
may be directed to the Debtor at the last address of the Debtor shown in the
Records of the Secured Party relating to this Agreement, (iii) if sent by mail
or overnight courier service, shall be deemed to have been given when deposited
in the mail, first-class or certified postage prepaid, or accepted by any post
office or overnight courier service for delivery and to have been received by
the Debtor upon the earlier of (A) the actual receipt thereof or (B) three days
after being so deposited or accepted, (iv) if given by facsimile, may be
directed to the Debtor at the last telephone number for receipt of facsimiles by
the Debtor shown in such Records and (v) if given by electronic mail, may be
directed to the Debtor at the last electronic mail address of the Debtor shown
in such Records.  Each requirement under applicable law of reasonable notice of
any event by the Secured Party to the Debtor shall be deemed to have been met if
a notice of such event is given by the Secured Party to the Debtor at least five
days before the date on or after which such event is to occur.
 
b.           By Debtor to Secured Party.  Each notice and other communication by
the Debtor to the Secured Party relating to this Agreement (i) shall be in
writing and (ii) shall be deemed to have been given only when actually received
by an officer of the Secured Party at the office of the Secured Party identified
at the beginning of this Agreement.
 
16.           MISCELLANEOUS.
 

 
 

--------------------------------------------------------------------------------

 

a.           Limitation on Security Interest.  If, whether in any case or other
proceeding pursuant to any bankruptcy, insolvency or similar statute or
otherwise, any Security Interest is sought to be voided or otherwise rendered
unenforceable under applicable law as a fraudulent conveyance or transfer, such
Security Interest shall not secure the payment and other performance of the
Obligations to the extent of any amount in excess of the maximum amount the
payment and other performance of which can be so secured without  such Security
Interest being so voided or otherwise rendered unenforceable.
 
b.           Other Collateral.  If the Secured Party in good faith deems itself
insecure with respect to any of the Obligations or is of the opinion that the
Collateral is not or may not be sufficient or has decreased or may decrease in
value and gives the Debtor a notice of such insecurity or opinion, the Debtor
shall provide to the Secured Party Other Collateral satisfactory to the Secured
Party.
 
c.           Reliance by Other Persons.  Each Person (including, but not limited
to, any Account Debtor, Issuer, Bank, Securities Intermediary or Commodity
Intermediary) obligated with respect to, and each transfer agent, registrar and
trustee of, any of the Collateral may accept without any question any exercise
by the Secured Party of any right, remedy or power of the Secured Party pursuant
to this Agreement or arising or accruing as a result of this Agreement.
 
d.           Obligations Relating to Collateral.  The grant or other creation of
any Security Interest shall not constitute any assignment by the Debtor to the
Secured Party of any obligation of the Debtor relating to any of the
Collateral.  The Debtor shall remain obligated to perform such obligation, and
the Secured Party shall not be obligated to perform such obligation, whether or
not the Secured Party exercises any right, remedy or power pursuant to this
Agreement or arising or accruing as a result of this Agreement.  The only
obligations of the Secured Party relating to the Collateral shall be, to the
extent required by applicable law, to (i) exercise reasonable care in the
custody or preservation of any of the Collateral that is transferred to or
registered in the name of the Secured Party or any nominee, Securities
Intermediary, Commodity Intermediary or other agent of the Secured Party and
(ii) act in a commercially reasonable manner in exercising with respect to any
of the Collateral any right, remedy or power pursuant to this Agreement or
arising or accruing as a result of this Agreement.
 
e.           Liability; Interpretation.  If more than one Person executes this
Agreement, (i) each of them shall be jointly and severally liable pursuant to
this Agreement, (ii) each of them shall be liable pursuant
 

 
 

--------------------------------------------------------------------------------

 

to this Agreement as though each of them had executed and delivered to the
Secured Party a separate agreement identical to this Agreement, and (iii) this
Agreement shall be construed, interpreted and enforced, whether in any action or
other legal proceeding or otherwise, as to each of them as though each of them
had executed and delivered to the Secured Party a separate agreement identical
to this Agreement.
 
f.           Effect on Other Agreements, Instruments and Records.  The
execution, delivery to the Secured Party and performance of this Agreement by
the Debtor shall not modify or terminate any other agreement, instrument or
other Record (including, but not limited to, any agreement, instrument or other
Record granting or otherwise creating any security interest in or other lien on
any of the Collateral or providing any Other Collateral) by which the Debtor or
any Other Obligor or other Person is bound or impair or otherwise adversely
affect any obligation of the Debtor or any Other Obligor or other Person
pursuant to any such other agreement, instrument or other Record.
 
g.           Right of Setoff.  Upon and at any time and from time to time after
any occurrence or existence of any Event of Default, the Secured Party shall
have the right to place an administrative hold on, and set off against each
obligation of the Debtor pursuant to this Agreement, each obligation of the
Secured Party in any capacity to, in any capacity and whether alone or
otherwise, the Debtor, whether now existing or hereafter arising or accruing,
whether or not then due and whether pursuant to any Deposit Account or
certificate of deposit or otherwise.  Such setoff shall become effective at the
time the Secured Party opts therefor even though evidence thereof is not entered
in the Records of the Secured Party until later.
 
h.           Assignment or Grant of Participation.  In conjunction with any
assignment or other transfer of or grant of any participation in any of the
Obligations by the Secured Party, the Secured Party shall have the right to
assign or otherwise transfer or grant any participation in this Agreement, any
Security Interest, any obligation of the Debtor pursuant to this Agreement or
any right, remedy or power of the Secured Party pursuant to this Agreement or
arising or accruing as a result of this Agreement.
 
i.           Binding Effect.  This Agreement shall be binding upon the Debtor,
each other Person who or that becomes bound as a debtor by this Agreement
pursuant to Article 9 of the Uniform Commercial Code and each direct or indirect
legal representative, successor and assignee of the Debtor or any such other
Person and shall inure to the benefit of and be enforceable by the Secured Party
and each direct or indirect successor and assignee of the Secured Party.
 

 
 

--------------------------------------------------------------------------------

 

j.           Entire Agreement, Modifications and Waivers.  This Agreement
contains the entire agreement between the Secured Party and the Debtor with
respect to the subject matter of this Agreement and supersedes each action
heretofore taken or not taken, each course of conduct heretofore pursued,
accepted or acquiesced in, and each oral, written or other agreement and
representation heretofore made, by or on behalf of the Secured Party with
respect thereto. No action heretofore or hereafter taken or not taken, no course
of conduct heretofore or hereafter pursued, accepted or acquiesced in, no oral,
written or other agreement or representation heretofore made, and no agreement
or representation hereafter made other than in writing, by or on behalf of the
Secured Party shall modify or terminate this Agreement, impair or otherwise
adversely affect any Security Interest, any obligation of the Debtor pursuant to
this Agreement or any right, remedy or power of the Secured Party pursuant to
this Agreement or arising or accruing as a result of this Agreement or operate
as a waiver of any such right, remedy or power.  No modification of this
Agreement or waiver of any such right, remedy or power shall be effective unless
made in a writing duly executed by the Secured Party and specifically referring
to such modification or waiver.
 
k.           Rights, Remedies and Powers Cumulative.  All rights, remedies and
powers of the Secured Party pursuant to this Agreement or arising or accruing as
a result of this Agreement shall be cumulative, and no such right, remedy or
power shall be exclusive of any other such right, remedy or power.
 
l.           Extent of Consents and Waivers.  Each consent and waiver of the
Debtor contained in this Agreement shall be deemed to have been given to the
extent permitted by applicable law.
 
m.           Exercise of Rights, Remedies and Powers; Requests.  Except as
expressly provided in this Agreement, each right, remedy and power of the
Secured Party pursuant to this Agreement or arising or accruing as a result of
this Agreement may be exercised (i) at any time and from time to time, (ii) in
the sole discretion of the Secured Party, (iii) without any notice or demand of
any kind or nature and (iv) whether or not any Event of Default or any other
event or condition of default relating to any of the Obligations, any of the
Collateral or any Other Collateral has occurred or existed, but the Secured
Party shall not be obligated to exercise any such right, remedy or power.  Each
such right, remedy and power may be exercised only to the extent that the
exercise thereof does not violate applicable law.  Each request by the Secured
Party pursuant to this Agreement may be made (i) at any time and from time to
time, (ii) in the sole discretion of the Secured Party and (iii) whether or not
any Event of Default or any other event or condition of default relating to any
of the Obligations, any of the Collateral or any Other Collateral has occurred
or existed.
 

 
 

--------------------------------------------------------------------------------

 

n.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law.  If, however, any such provision shall be prohibited by or
invalid under such law, it shall be deemed modified to conform to the minimum
requirements of such law, or, if for any reason it is not deemed so modified, it
shall be prohibited or invalid only to the extent of such prohibition or
invalidity without the remainder thereof or any other such provision being
prohibited or invalid.
 
o.           Governing Law.  Except to the extent that Article 9 of the Uniform
Commercial Code provides for the application of the law of any other
jurisdiction, this Agreement shall be governed by and construed, interpreted and
enforced in accordance with the law of the State of New York (including, but not
limited to, Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York) and, to the extent applicable, the federal law of the United
States without regard to the law of any other jurisdiction.
 
p.           Headings.  In this Agreement, headings of sections are for
convenience of reference only and have no substantive effect.
 
17.           CONSENTS AND WAIVERS RELATING TO LEGAL PROCEEDINGS.
 
a.           JURISDICTIONAL CONSENTS AND WAIVERS.  THE DEBTOR KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY (i) CONSENTS IN EACH ACTION AND OTHER
LEGAL PROCEEDING COMMENCED BY THE SECURED PARTY AND ARISING OUT OF OR OTHERWISE
RELATING TO THIS AGREEMENT, ANY OF THE OBLIGATIONS, ANY OF THE COLLATERAL OR ANY
OTHER COLLATERAL TO THE NONEXCLUSIVE PERSONAL JURISDICTION OF ANY COURT THAT IS
EITHER A COURT OF RECORD OF THE STATE OF NEW YORK OR A COURT OF THE UNITED
STATES LOCATED IN THE STATE OF NEW YORK, (ii) WAIVES EACH OBJECTION TO THE
LAYING OF VENUE OF ANY SUCH ACTION OR OTHER LEGAL PROCEEDING, (iii) WAIVES
PERSONAL SERVICE OF PROCESS IN EACH SUCH ACTION AND OTHER LEGAL PROCEEDING,
(iv) CONSENTS TO THE MAKING OF SERVICE OF PROCESS IN EACH SUCH ACTION AND OTHER
LEGAL PROCEEDING BY REGISTERED MAIL DIRECTED TO THE DEBTOR AT THE LAST ADDRESS
OF THE DEBTOR SHOWN IN THE RECORDS RELATING TO THIS AGREEMENT MAINTAINED BY THE
SECURED PARTY,
 

 
 

--------------------------------------------------------------------------------

 

WITH SUCH SERVICE OF PROCESS TO BE DEEMED COMPLETED FIVE DAYS AFTER THE MAILING
THEREOF, (v) WAIVES IN EACH SUCH ACTION AND OTHER LEGAL PROCEEDING EACH RIGHT TO
ASSERT ANY NONMANDATORY COUNTERCLAIM, ANY SETOFF OR ANY DEFENSE BASED UPON ANY
STATUTE OF LIMITATIONS OR CLAIM OF LACHES, (vi) WAIVES EACH RIGHT TO ATTACK ANY
FINAL JUDGMENT THAT IS OBTAINED AS A RESULT OF ANY SUCH ACTION OR OTHER LEGAL
PROCEEDING AND (vii) CONSENTS TO EACH SUCH FINAL JUDGMENT BEING SUED UPON IN ANY
COURT HAVING JURISDICTION WITH RESPECT THERETO AND ENFORCED IN THE JURISDICTION
IN WHICH SUCH COURT IS LOCATED AS IF ISSUED BY SUCH COURT.
 
b.           WAIVER OF TRIAL BY JURY AND CLAIMS TO CERTAIN DAMAGES.  THE DEBTOR
(i) KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES EACH RIGHT THE
DEBTOR MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO, AND EACH RIGHT TO ASSERT ANY
CLAIM FOR DAMAGES (INCLUDING, BUT NOT LIMITED TO, PUNITIVE DAMAGES) IN ADDITION
TO ACTUAL DAMAGES IN, ANY ACTION OR OTHER LEGAL PROCEEDING, WHETHER BASED ON ANY
CONTRACT OR NEGLIGENT, INTENTIONAL OR OTHER TORT OR OTHERWISE, ARISING OUT OF OR
OTHERWISE RELATING TO (A) THIS AGREEMENT, ANY OF THE OBLIGATIONS, ANY OF THE
COLLATERAL OR ANY OTHER COLLATERAL, (B) ANY TRANSACTION ARISING OUT OF OR
OTHERWISE RELATING TO THIS AGREEMENT, ANY OF THE OBLIGATIONS, ANY OF THE
COLLATERAL OR ANY OTHER COLLATERAL OR (C) ANY NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT, ANY OF THE OBLIGATIONS, ANY OF THE
COLLATERAL OR ANY OTHER COLLATERAL AND (ii) CERTIFIES THAT NEITHER THE SECURED
PARTY NOR ANY REPRESENTATIVE OF THE SECURED PARTY HAS REPRESENTED TO THE DEBTOR
THAT THE SECURED PARTY WILL NOT SEEK TO ENFORCE THE WAIVER MADE BY THE DEBTOR IN
THIS SECTION 17b.
 

 
 

--------------------------------------------------------------------------------

 

Dated:  As of June __, 2008


PNG VENTURES, INC., a Nevada corporation


By: /s/ Kevin Markey                                           
Name:  Kevin Markey
Title:    CEO


APPLIED LNG TECHNOLOGIES
USA, L.L.C., a Delaware limited liability
company


By: New Earth LNG, LLC, a Delaware
limited liability company, its sole
member


By: /s/ Kevin Markey
Name:  Kevin Markey
Title:    President


FLEET STAR, INC., a Delaware
corporation


By: /s/ Dennis G. McLaughlin,
III                                                                
Name:  Dennis G. McLaughlin, III
Title: Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

EARTH LEASING, INC., a Texas
corporation


By: /s/ Dennis G. McLaughlin,
III                                                                
Name:  Dennis G. McLaughlin, III
Title:    Chief Executive Officer


ARIZONA LNG, L.L.C., a
Nevada limited liability company


By: New Earth LNG, LLC, a Delaware
limited liability company, its sole
member


By: /s/ Kevin Markey
Name:  Kevin Markey
Title:    President


NEW EARTH LNG, LLC, a
Delaware limited liability company


By: /s/ Kevin Markey
Name:  Kevin Markey
Title:    President



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Permitted Liens






Any Liens (as such term is defined in the Senior Credit Agreement) permitted
pursuant to Section 7.2 of the Senior Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B








Section 13d(i):  Information Concerning Deposit Accounts






Section 13d(ii):  Information Concerning Investment Property






Section 13d(iii):  Information Concerning Titled Goods, Vessels and Aircraft






Section 13d(iv):  Information Concerning Commercial Tort Claims






Section 13d (iv):  Information Concerning Intellectual Property






Section 13d(vi):  Information Concerning Standing Timber



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C




GENERAL SECURITY AGREEMENT SUPPLEMENT
 
(INTELLECTUAL PROPERTY INCLUDING PATENTS, TRADEMARKS AND COPYRIGHTS)
 
In consideration of __________________________________________________________,
a (an) ______________________
 
_______________ organized under the law of ________________________________ and
having an office at
___________________________________________________________________________________,
(the “Secured Party”) heretofore or hereafter (1) extending or agreeing to
extend any credit or other financial accommodation to or relying on any
guaranty, endorsement or other assurance of payment of
__________________________________________________________,
 
a (an) __________________________________ residing at, or organized under the
law of ______________________________ and having its chief executive office at,
________________________________________________________________________
 
__________________________, (the “Debtor”) or (2) agreeing to any direct or
indirect extension, renewal, refinancing or other modification or replacement of
or waiving or forbearing from exercising any right, remedy or power relating to
any obligation heretofore or hereafter arising or accruing as a result of any
such credit or other financial accommodation, and for other valuable
consideration, the receipt and sufficiency of which are conclusively
acknowledged by the Debtor, the Debtor agrees with the Secured Party as follows:
 
1.           DEFINITIONS.  In this Agreement:
 
a.           General Security Agreement.  The “General Security Agreement” means
a General Security Agreement, dated  ___________ 20__, from the Debtor to the
Secured Party.
 
b.           Intellectual Property.  “Intellectual Property” means, regardless
of kind or nature and wherever in the world existing, used, issued or pending,
(i) any patent or invention disclosed or claimed in any patent, (ii) any
copyright, copyright registration or tangible personal property embodying any
copyright, (iii) any trademark, service mark, trade style or trade dress
(including, but not limited to, any trade, company, fictitious or other business
or other name, logo or other source or business identifier), whether registered
in any public office or not so registered, (iv) any trade secret (including, but
not limited to, any
 

 
 

--------------------------------------------------------------------------------

 

know-how, technology, procedure, product formulation or other product or
manufacturing specification or standard) or other confidential or proprietary
business or technical data or other information, (v) any unpatented invention,
whether or not patentable, (vi) any industrial or other design or design
application, (vii) any domain name or domain name registration, (viii) any
software or software source code, (ix) any other intellectual or similar
property, (x) any license, franchise agreement or other agreement, whether
embodied in any Record or otherwise, providing for the grant by or to any Person
of any right to manufacture, use, sell, distribute or otherwise exploit any of
the things referred to in clauses (i) through (ix) of this sentence or (x) any
registration or recording of, application for, reissue, renewal, continuation or
extension of, goodwill symbolized by, incident to, associated with or otherwise
relating to or Incidental Property Right or Record relating to any of the things
referred to in clauses (i) through (ix) of this sentence.
 
c.           Incidental Property Right.  “Incidental Property Right” means,
whether arising or accruing pursuant to applicable law or any agreement,
instrument or other Record or otherwise, (i) any direct or indirect addition to,
extension, renewal, refinancing or other modification or replacement of,
increase in or earnings, profit, interest, dividend or distribution of cash or
other property or other income or payment on account of any property, (ii) any
direct or indirect Proceeds or other proceeds of any replacement, release,
surrender, discharge, exchange, conversion, redemption, assignment or other
transfer, collection or sale, lease or other disposition of any property,
whether voluntary or involuntary or arising or accruing pursuant to any
dissolution, liquidation or merger, consolidation or other absorption or
otherwise, or (iii) any direct or indirect right, privilege, power or claim
relating to any property (including, but not limited to, any right to any of the
things referred to in clauses (i) and (ii) of this sentence, any option or
warrant, any right of subscription, registration, conversion or redemption, any
management right or any right to vote or give any consent, ratification or other
approval or authorization (including, but not limited to, any right to vote or
give any consent, ratification or other approval or authorization for any
replacement of any of the directors, officers and managers of, amendment of any
certificate or articles of incorporation or organization, by-laws, operating or
partnership agreement or other charter, organizational or other governing
document of, dissolution, liquidation or merger, consolidation or other
absorption of or sale, lease or other disposition of all or substantially all of
the assets of any Issuer of any General Intangible or Investment Property)).
 
d.           Obligations.  The “Obligations” means collectively, whether now
existing or hereafter arising or accruing and whether or not arising or accrued
subsequent to any commencement of or made, proved,
 

 
 

--------------------------------------------------------------------------------

 

voted or allowed as a claim in any case or other proceeding pursuant to any
bankruptcy, insolvency or similar statute, all obligations to the Secured Party
in any capacity for (i)  the payment of any money, however evidenced, regardless
of kind or nature, whether for the payment of any principal, interest, fee,
charge, cost or expense or otherwise, incurred for any business, commercial or
agricultural purpose or otherwise, created directly or by any assignment or
other transfer, direct or indirect, absolute or contingent (whether pursuant to
any guaranty, endorsement or other assurance of payment or otherwise), similar
or dissimilar or related or unrelated, or (ii) the performance of any other
obligation that have been heretofore or are hereafter incurred by, in any
capacity (including, but not limited to, as a debtor-in-possession after the
commencement of any case or other proceeding pursuant to any bankruptcy,
insolvency or similar statute) and whether alone or otherwise, the Debtor or any
direct or indirect legal representative, successor or assignee of the Debtor or
direct or indirect assignee or other transferee of all or substantially all of
the assets of the Debtor (including, but not limited to, any estate created by
the commencement of any case or other proceeding pursuant to any bankruptcy,
insolvency or similar statute and any receiver, trustee, custodian or similar
Person for the Debtor or any of the assets of the Debtor) (including, but not
limited to, all obligations of the Debtor to the Secured Party pursuant to
Section 8 of the Security Agreement).
 
e.           Person.  “Person” means (i) any individual, corporation,
partnership, limited liability company, joint venture, trust, unincorporated
association, government, political subdivision or other taxing authority, (ii)
any court, agency or other governmental body or (iii) any other entity, body,
organization or group.
 
f.           Security Interest.  “Security Interest” means any security interest
or other lien granted or otherwise created pursuant to the second sentence of
Section 2 of this Agreement.
 
g.           Uniform Commercial Code.  “Uniform Commercial Code” means at any
time the Uniform Commercial Code of the State of New York as in effect at such
time.
 
h.           Other Terms.  Each of the following terms has at any time the
meaning given it at such time for purposes of Article 9 of the Uniform
Commercial Code:  (i) General Intangible, (ii)  Investment Property, (iii)
Proceeds, (iv) Products, (v) Record and (vi) Supporting Obligations.
 
2.           REAFFIRMATION OF GENERAL SECURITY AGREEMENT; SUPPLEMENTAL GRANT OF
SECURITY INTEREST.  The Debtor acknowledges, reaffirms and ratifies in all
respects
 

 
 

--------------------------------------------------------------------------------

 

the General Security Agreement as through all provisions thereof were fully set
forth in this Agreement, including, but not limited to, the grant by the Debtor
of a security interest in all Intellectual Property included in the Collateral,
as such term is defined in the General Security Agreement.   Without limiting
the generality of the foregoing, to secure the payment and other performance of
the Obligations, the Debtor grants to the Secured Party a security interest in,
and assigns, pledges and hypothecates to the Secured Party, all right, title and
interest of the Debtor in and to, wherever located, whether now owned or
hereafter acquired or now existing or hereafter arising or accruing and whether
or not subject to Article 9 of the Uniform Commercial Code or described in any
schedule heretofore or hereafter delivered to the Secured Party by the
Debtor,  (i) Intellectual Property (including, but not limited to, all
Intellectual Property described on Exhibit A-I (Patents), Exhibit A-II
(Trademarks) and Exhibit A-III (Copyrights) attached to and made a part of this
Agreement) and (ii)  (A) Supporting Obligations and Incidental Property Rights
incident to, arising or accruing pursuant to or otherwise relating to any of the
things referred to in clause (i) of this sentence, whether arising or accruing
from any action taken by the Debtor or the Secured Party or otherwise, (B)
Proceeds, other proceeds and Products of any of the things referred to in
clauses (i) and (ii)(A) of this sentence and (C) Records relating to any of the
things referred to in clauses (i) and (ii)(A) and (B) of this sentence, except
that, with respect to any thereof that would be rendered void or voidable under
applicable law by such grant, assignment, pledge and hypothecation without the
consent of a Person other than the Debtor that has not been or is not obtained,
such grant, assignment, pledge and hypothecation shall not be effective until
such consent is obtained.  Each Security Interest is a continuing, absolute and
unconditional security interest or other lien.
 
3.           GOVERNING LAW.  Except to the extent that Article 9 of the Uniform
Commercial Code provides for the application of the law of any other
jurisdiction, this Agreement shall be governed by and construed, interpreted and
enforced in accordance with the law of the State of New York (including, but not
limited to, Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York) and, to the extent applicable, the federal law of the United
States without regard to the law of any other jurisdiction.
 
Dated   _______________, 20__    _________________________________________




                                                         _________________________________________







 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-I (PATENTS)




Recording/Filings in United States Patent and Trademark Office




Registration or Application Number
Date
Title
                 






 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-II (TRADEMARKS)




Recording/Filings in United States Patent and Trademark Office




Registration or Application Number
Date
Title
                 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-III (COPYRIGHTS)




Recording/Filings in United States Copyright Office




Registration or Application Number
Date
Title
                 


 
 

--------------------------------------------------------------------------------

 
